Citation Nr: 1637347	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  15-33 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to include as due to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a bilateral ankle injury.

3.  Entitlement to total disability based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel







INTRODUCTION

The Veteran served on active duty for training from June 29, 1980 to June 12, 1980, May 23, 1981 to June 6, 1981, May 30, 1982 to June 12, 1982, and from January 5, 1983 to June 17, 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issues were previously remanded by the Board in March 2016 for additional development.  The issues have since returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development is required prior to the adjudication of the Veteran's claims of entitlement to service connection for migraine headaches, residuals of a bilateral ankle injury and TDIU.

The March 2016 Board remand requested that the Veteran be scheduled for VA examinations to address the nature and etiology of the Veteran's claimed migraine headache and bilateral ankle conditions.  In doing so, the AOJ was instructed to notify the Veteran that it was her responsibility to report for any scheduled examination and to cooperate in the development of the claim.  In the event that the Veteran did not report for the examination, documentation was required to show that notice scheduling the examination was sent to the Veteran's last known address.  
A VA examination request for headache and ankle VA examinations was submitted May 2, 2016, which documented the Veteran's address.  After the examination request was submitted, it was documented May 18, 2016 that the examination was cancelled because the Veteran failed to "RSVP" to a letter mailed on May 5, 2016 (not associated with the claims file), and three voicemails were left for the Veteran.  Significantly, the Veteran attended a VA examination that was requested July 15, 2016 to evaluate the current severity of her service-connected PTSD.  The Board notes that there is no regulatory requirement for the Veteran to RSVP for a VA examination.  Therefore, a remand is necessary to comply with the Board's March 2016 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should schedule the Veteran for an appropriate VA examination(s) to determine the nature and etiology of any currently disability of the bilateral ankles and any current headache disability.  The Veteran's claims file must be made available to the examiner for review in connection with the examination.  Any indicated evaluations, studies, and tests deemed necessary by the examiner(s) should be accomplished.

The examiner is requested to review all pertinent records associated with the claim file and following this review and examination of the Veteran, the examiner must identify all current disabilities associated with headaches and any disabilities of the bilateral ankles. 

For any headache disability diagnosed, the examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disability was caused or aggravated by the service connected PTSD, or is otherwise related to service.  The examiner should discuss the Veteran's reported pre-service mild concussion in 1972 and should provide an opinion as to whether there was a pre-existing disability of headaches and, if so, whether the disability is aggravated by the service connected PTSD. 

For any bilateral ankle disability diagnosed, the examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disability was caused or aggravated by the Veteran's service.  The examiner should specifically discuss the December 1978 findings of swollen ankles in service.

In providing the opinions requested above, the examiner(s) should consider the Veteran's lay statements as to symptomatology.

A clear rationale for all opinions should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why.

2.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Thereafter, the AOJ should readjudicate the claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


